     Case 1:20-cv-00457-NONE-HBK Document 56 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DONNELL THOMAS HAYNIE,                           Case No. 1:20-CV-000457-NONE-HBK (PC)
12                       Plaintiff,
13           v.                                     ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM
14    E. LILJOHN,
15                       Defendant.
16

17
            This matter comes before the Court upon review of the file recently reassigned to the
18

19   undersigned. Plaintiff, Donnell Thomas Haynie, is proceeding pro se and is currently confined at

20   the California Correctional Institution (“CCI”). On July 10, 2020, Magistrate Judge Peterson issued

21   an order scheduling this case for a settlement conference before Magistrate Judge Thurston to occur
22   on December 11, 2020 at 9:00 a.m. by Zoom video conference (ECF No. 54.)
23
             Because Plaintiff is a necessary and material witness for this settlement conference and he
24
     remains confined in CCI, specifically in the custody of the Warden, this Court issues a Writ of
25
     Habeas Corpus Ad Testificandum commanding the Warden of CCI to produce Plaintiff Donnell
26

27   Thomas Haynie before Magistrate Judge Jennifer L. Thurston, by Zoom video conference, from

28   his place of confinement, on Friday, December 11, 2020 at 9:00 a.m.
                                                      1
     Case 1:20-cv-00457-NONE-HBK Document 56 Filed 12/02/20 Page 2 of 3


 1      Accordingly, it is hereby ORDERED:
 2      1. A Writ of Habeas Corpus Ad Testificandum issue, under the seal of this court, commanding
 3            the Warden of California Correctional Institution to produce inmate Donnell Thomas
 4
              Haynie, by Zoom video conference, to participate in a settlement conference on Friday,
 5
              December 11, 2020, at 9:00 a.m., until completion of the settlement conference.
 6
        2. The Deputy Attorney General, David Goodwin, shall provide the Litigation Office at CCI
 7

 8            the video conference connection information.

 9      3. The CCI custodian is ordered to notify the Court of any change in custody of this inmate

10            and is ordered to provide the new custodian with a copy of this writ.
11
        4. The Clerk of the Court is directed to serve a copy of this order by email on the Litigation
12
              Office at California Correctional Institution.
13
        5. Any difficulties concerning Zoom video conference, or connecting to the Zoom video
14
              conference, shall immediately be reported to Susan Hall, Courtroom Deputy for the Hon.
15

16            Jennifer L. Thurston, Chief United States Magistrate Judge at shall@caed.uscourts.gov.

17   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

18   To: Warden, California Correctional Institution, P.O. Box 1031, Tehachapi, California
     93581:
19
     WE COMMAND you to produce the inmate named above for a settlement conference taking place
20   before Judge Thurston at the time and place above, by Zoom video conference, until completion of
     the settlement conference.
21
     FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
22   have been ordered to provide the new custodian with a copy of this writ.

23
     IT IS SO ORDERED.
24

25
     Dated:      December 2, 2020
26                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
     Case 1:20-cv-00457-NONE-HBK Document 56 Filed 12/02/20 Page 3 of 3


 1

 2

 3
     CC: Hon. Jennifer L. Thurston
 4   DAG- David Goodwin
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
